Exhibit 10.5

SECOND AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

THIS SECOND AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (the
“Agreement”) is dated as of June 22, 2017 and is made by and among ADVANCED
DRAINAGE SYSTEMS, INC., a Delaware corporation (“ADS”), EACH GUARANTOR (as
defined in the Credit Agreement, as defined herein), EACH PERSON WHO HEREAFTER
BECOMES A GUARANTOR UNDER THE CREDIT AGREEMENT (ADS and each Guarantor being
individually referred to herein as a “Company” and collectively as the
“Companies”), and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement).

WITNESSETH THAT:

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement by and
among ADS, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, and the Administrative Agent, dated as of the date
hereof (as it may be hereafter amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), the Lenders intend to make
Loans and grant other financial accommodations to the Loan Parties; and

WHEREAS, the Companies are or may become indebted to each other (the
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Subordinated Indebtedness”); and

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans and grant other financial accommodations to the Loan Parties from time to
time are subject to the condition, among others, that the Companies subordinate
the Subordinated Indebtedness to the Obligations (the “Senior Debt”) in the
manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Defined Terms. Each capitalized term used herein shall, unless otherwise
defined herein, have the meaning specified in the Credit Agreement and the rules
of construction set forth in Section 1.2 [Construction] of the Credit Agreement
shall apply to this Agreement.

2. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Subordinated Indebtedness shall
be subordinate and subject in right of Payment In Full pursuant to the
provisions contained herein.

3. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or



--------------------------------------------------------------------------------

any receivership, liquidation, reorganization or other similar case or
proceeding in connection therewith, relative to such Company or to its
creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of such Company, whether voluntary or involuntary and whether
or not involving insolvency or bankruptcy, or (c) any assignment for the benefit
of creditors or any marshalling of assets and liabilities of such Company (a
Company distributing assets as set forth herein being referred to in such
capacity as a “Distributing Company”), then and in any such event, the
Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
Payment In Full of all amounts due or to become due (whether or not an Event of
Default has occurred under the terms of the Loan Documents or the Senior Debt
has been declared due and payable prior to the date on which it would otherwise
have become due and payable) on or in respect of any and all Senior Debt before
the holder of any Subordinated Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Subordinated Indebtedness, and to that end, the Administrative Agent shall
be entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Subordinated
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

4. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding, including those described in Section 3, or other enforcement action
of any kind against any other Company.

5. Prior Payment of Senior Debt Upon Acceleration of Subordinated Indebtedness.
If any portion of the Subordinated Indebtedness owed by any Company becomes or
is declared due and payable before its stated maturity, then and in such event
the Administrative Agent and the Lenders shall be entitled to receive Payment In
Full of all amounts due and to become due on or in respect of the Senior Debt
(whether or not an Event of Default has occurred under the terms of the Loan
Documents or the Senior Debt has been declared due and payable prior to the date
on which it would otherwise have become due and payable) before the holder of
any such Subordinated Indebtedness is entitled to receive any payment thereon.

6. No Payment When Senior Debt in Default. If any Event of Default or Potential
Default shall have occurred and be continuing, or such an Event of Default or
Potential Default would result from or exist after giving effect to a payment
with respect to any portion of the Subordinated Indebtedness, unless the
Required Lenders shall have consented to or waived the same, so long as any of
the Senior Debt shall remain outstanding, no payment shall be made by any
Company owing such Subordinated Indebtedness on account of principal or interest
on any portion of the Subordinated Indebtedness.

7. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any Company, at any time except during the pendency of any of the
conditions described in Sections 3, 5 and 6, from making the regularly scheduled
payments of principal of or interest on any portion of the Subordinated
Indebtedness, or the retention thereof by any Company of any money deposited
with it for the payment of or on account of the principal of or interest on the
Subordinated Indebtedness.

 

2



--------------------------------------------------------------------------------

8. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 3, 5, 6 and 7, a Company that is owed Subordinated Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of the Administrative Agent and the
Lenders as their respective interests may appear, shall be segregated from other
funds and property held by such Company, and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of noncash property or securities) for the payment or prepayment of the
Senior Debt in accordance with the terms of the Credit Agreement and the other
Loan Documents.

9. Rights of Subrogation. Each Company agrees that no payment or distribution to
the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until the Senior Debt shall have been Paid In Full.

10. Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument that now or hereafter evidences all or a portion of the
Subordinated Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of a Second Amended and Restated
Intercompany Subordination Agreement, dated as of June     , 2017, in favor of
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders referred
to therein, which Second Amended and Restated Intercompany Subordination
Agreement is incorporated herein by reference. Notwithstanding any contrary
statement contained in the within instrument, no payment on account of the
principal thereof or interest thereon shall become due or payable except in
accordance with the express terms of said Second Amended and Restated
Intercompany Subordination Agreement.”

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

11. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Subordinated Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Subordinated Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Subordinated Indebtedness.

 

3



--------------------------------------------------------------------------------

12. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Subordinated Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged with. Each Company by its
acceptance hereof shall agree that, so long as there is Senior Debt outstanding
or Commitments in effect under the Credit Agreement, such Company shall not
agree to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the other Companies with respect to their
Subordinated Indebtedness, other than by means of payment of such Subordinated
Indebtedness according to its terms, without the prior written consent of the
Administrative Agent.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies, without
incurring responsibility to any of the Companies and without impairing or
releasing the subordination provided in this Agreement or the obligations
hereunder of the Companies to the Administrative Agent and the Lenders, do any
one or more of the following: (i) change the manner, place or terms of payment,
or extend the time of payment, renew or alter the Senior Debt or otherwise amend
or supplement the Senior Debt or the Loan Documents; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing the Senior Debt; (iii) release any Person liable in any manner for the
payment or collection of the Senior Debt; and (iv) exercise or refrain from
exercising any rights against any of the Companies and any other Person.

13. Additional Subsidiaries. The Companies covenant and agree that they shall
cause Subsidiaries required to join this Agreement pursuant to Section 8.1.11
[Additional Guarantors] or otherwise under the Credit Agreement, to execute a
Guarantor Joinder in substantially the form of Exhibit 1.1(G)(1) to the Credit
Agreement, whereby such Subsidiary joins this Agreement and subordinates all
Indebtedness owed to any such Subsidiary by any of the Companies or other
Subsidiaries hereafter created or acquired to the Senior Debt.

14. Continuing Force and Effect. This Agreement shall continue in force until
all of the Senior Debt is Paid In Full, it being contemplated that this
Agreement be of a continuing nature.

15. Modification, Amendments or Waivers. No amendment to or waiver of any
provision of this Agreement, and no consent to any departure by any Company
herefrom, shall in any event be effective unless in a writing manually signed by
or on behalf of the Administrative Agent and the requisite Lenders pursuant to
Section 11.1 [Modifications, Amendments or Waivers] of the Credit Agreement. Any
such agreement, waiver or consent made with such written consent being effective
to bind all the Lenders.

 

4



--------------------------------------------------------------------------------

16. Expenses. Each Company, unconditionally and jointly and severally, agrees
upon demand to pay to the Administrative Agent and the Lenders the amount of any
and all out-of-pocket costs, expenses and disbursements for which reimbursement
is customarily obtained, including reasonable fees and expenses of counsel
(including the allocated costs of staff counsel), which the Administrative Agent
or any of the Lenders may incur in connection with (a) the administration of
this Agreement, (b) the exercise or enforcement of any of the rights of the
Administrative Agent or the Lenders hereunder, or (c) the failure by any Company
to perform or observe any of the provisions hereof.

17. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

18. Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of Ohio and shall for all purposes shall be governed by and
construed and enforced in accordance with the laws of the State of Ohio.

19. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of the Companies shall be binding upon their
respective successors and permitted assigns, provided, that no Company may
assign or transfer its rights or obligations hereunder or any interest herein
and any such purported assignment or transfer shall be null and void. The duties
and obligations of the Companies may not be delegated or transferred by the
Companies without the written consent of the Lenders and any such delegation or
transfer without such consent shall be null and void.

20. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent,
acting on behalf of the Lenders, in its sole discretion, may elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent shall not be
a defense to any action the Administrative Agent may elect to take against any
Company. Each of the Lenders and the Administrative Agent hereby reserve all
right against each Company.

21. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

22. Attorneys-in-Fact. Each Company hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their respective interests may appear, or in the name
of each such Company as is owed Subordinated Indebtedness, to execute and file
proofs and documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent’s and

 

5



--------------------------------------------------------------------------------

the Lenders’ interests in the Subordinated Indebtedness and the right of the
Administrative Agent and the Lenders of enforcement thereof, and to that end
each Company hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its officers, employees and agents, or any of them, with
full power of substitution, as the true and lawful attorney-in-fact and agent of
such Company, and with full power for such Company, and in the name, place and
stead of such Company for the purpose of carrying out the provisions of this
Agreement, and taking any action and executing, delivering, filing and recording
any instruments which the Administrative Agent may deem necessary or advisable
to accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable. Each Company hereby
ratifies and confirms, and agrees to ratify and confirm, all action taken by the
Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney. Each Company acknowledges and agrees that (a) the
power of attorney herein granted shall in no way be construed as to benefit such
Company; (b) the Administrative Agent herein granted this power of attorney
shall have no duty to exercise any powers granted hereunder for the benefit of
such Company; and (c) the Administrative Agent herein granted this power of
attorney shall, to the extent exercisable, exercise any and all powers granted
hereunder for the benefit of the Administrative Agent and the Lenders. The
Administrative Agent hereby accepts this power of attorney and all powers
granted hereunder for the benefit of the Administrative Agent and the Lenders.

23. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

24. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

25. Consent to Jurisdiction; Waiver of Jury Trial. EACH COMPANY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR OHIO STATE COURT SITTING IN
FRANKLIN COUNTY, OHIO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
OHIO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY

 

6



--------------------------------------------------------------------------------

OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made in the manner as provided in Section 11.5 [Notices; Effectiveness;
Electronic Communication] of the Credit Agreement.

27. Amendment and Restatement; No Novation. This Agreement hereby amends and
restates, in its entirety, the existing Amended and Restated Intercompany
Subordination Agreement, dated as of June 12, 2013 (the “Existing Intercompany
Subordination Agreement”), by and among the parties thereto, and the parties
hereto agree and acknowledge that this Agreement is not intended to constitute,
nor does it constitute, an interruption, suspension of continuity, satisfaction,
discharge of prior duties, novation, or termination of the Liens, guarantees,
security interests, indebtedness, loans, liabilities, expenses, or obligations
under the Existing Intercompany Subordination Agreement or under the Credit
Agreement or any of the other Loan Documents (except in each case as expressly
modified in accordance with the Credit Agreement and the other Loan Documents
amended in connection therewith).

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

COMPANIES: ADVANCED DRAINAGE SYSTEMS, INC.

 

By:

 

 

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

 

HANCOR HOLDING CORPORATION

 

By:

 

 

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

 

HANCOR, INC.

 

By:

 

 

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

 

STORMTECH LLC

 

By:

 

 

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

/s/ George M. Gevas

Name:  

George M. Gevas

Title:  

Senior Vice President